Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 12, 2014 (this
“Amendment”), is by and among Corinthian Colleges, Inc. (the “Domestic
Borrower”), Everest Colleges Canada, Inc. (the “Canadian Borrower”; the Domestic
Borrower and the Canadian Borrower are referred to herein collectively as the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto and Bank of
America, N.A., as Domestic Administrative Agent  (in such capacity, the
“Domestic Administrative Agent”) and Canadian Agent (in such capacity, the
“Canadian Administrative Agent”; the Domestic Administrative Agent and the
Canadian Administrative Agent are referred to herein collectively as the
“Administrative Agents”). Capitalized terms which are used in this Amendment
without definition and which are defined in the Credit Agreement shall have the
same meanings herein as in the Credit Agreement.

 

R E C I T A L S:

 

WHEREAS, the Borrowers, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agents are parties to that certain Fourth
Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have requested that the Administrative Agents and Lenders
amend the Credit Agreement in certain respects; and

 

WHEREAS, the Administrative Agents and the Lenders party hereto are willing to
amend the Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

 

SECTION 1.                         AMENDMENTS TO CREDIT AGREEMENT.  Subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended as follows:

 

1.1                               The definition of “Applicable Rate” is hereby
amended and restated in its entirety as follows:

 

“Applicable Rate” means (a) with respect to any Eurodollar Rate Committed Loan
or Letter of Credit Fee, 5.00%, (b) with respect to any Base Rate Loan, 4.00%
and (c) with respect to the Commitment Fee, 0.40%.

 

1.2                               The definition of “Consolidated Net Worth” set
forth in Section 1.01 of the Credit Agreement is hereby amended to insert at the
end thereof the following phrase:

 

plus (c) all non-cash charges related to deferred tax asset valuation allowances
incurred during the fiscal quarter ended March 31, 2014 in an aggregate amount
not to exceed $76,500,000.

 

--------------------------------------------------------------------------------


 

1.3                               The definition of “Default Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended to delete therefrom each
reference to “2%” and insert therefor “6%”.

 

1.4                               The definition of “Domestic Collateral” set
forth in Section 1.01 of the Credit Agreement is hereby amended to restate
clause (iii) thereof in its entirety as follows: “(iii) all owned and leased
real estate”.

 

1.5                               The definition of “Excluded Property” set
forth in Section 1.01 of the Credit Agreement is hereby amended to restate
clause (b) thereof in its entirety as follows: “(b) [Reserved]”.

 

1.6                               The definition of “Permitted Acquisitions” set
forth in Section 1.01 of the Credit Agreement is hereby amended to restate the
language prior to clause (i) thereof in its entirety as follows:

 

“Permitted Acquisitions” means Acquisitions by any Borrower or any of its
Subsidiaries of Persons and/or assets that meet each of the following criteria
(A) consummated prior to the Amendment No. 1 Effective Date or (B) consummated
after the Amendment No. 1 Effective Date in an aggregate amount of up to
(inclusive of, and not in addition to, all such Acquisitions referred to in
clause (ix) of this definition) $15,000,000:

 

1.7                               The following definitions are hereby added in
appropriate alphabetical order in Section 1.01 of the Credit Agreement:

 

“Agent Financial Advisor” has the meaning specified in Section 6.16.

 

“Amendment No. 1” means that certain Amendment No. 1, dated as of May 12, 2014,
among the Borrowers, the Guarantors, the Lenders party thereto and the
Administrative Agents.

 

“Amendment No. 1 Effective Date” means May 12, 2014.

 

“Borrower Financial Advisor” has the meaning specified in Section 6.15.

 

“Investment Bank”  has the meaning specified in Section 6.14.

 

“Specified Maximum Amount” means (a) from July 18, 2014 to but excluding
August 1, 2014, $105,000,000, (b) from August 1, 2014 to but excluding
August 15, 2014, $93,000,000 and (c) from and after August 15, 2014,
$90,000,000.

 

“Waiver Agreement” means that certain Waiver Agreement, dated as of May 12,
2014, among the Borrowers, the Guarantors, the Lenders party thereto and the
Administrative Agents.

 

2

--------------------------------------------------------------------------------


 

1.8                               Section 2.02(c) of the Credit Agreement is
hereby amended to insert the following sentence at the end thereof:

 

Notwithstanding anything to the contrary herein, from and after the Amendment
No. 1 Effective Date, no Loans may be requested as, converted to or continued as
Eurodollar Rate Committed Loans.

 

1.9                               Section 2.07 of the Credit Agreement is hereby
amended to add the following new clause (c) immediately after clause (b) thereof
and renumber the existing clause (c) as a new clause (d) thereof:

 

(c)                              From and after July 18, 2014, in the event the
Total Outstandings exceed the Specified Maximum Amount as of any date, the
Borrowers shall immediately make a mandatory prepayment of the Loans and/or Cash
Collateralize Acceptances and L/C Obligations in an amount equal to such excess
(without any reduction in the Lenders’ Commitments).

 

1.10                        Section 4.02 of the Credit Agreement is hereby
amended to add the following clause (d) immediately after clause (c) thereof:

 

(d)                                 In the case of any Credit Extension
occurring on and after July 18, 2014, after giving effect to such Credit
Extension, the Total Outstandings shall not exceed the Specified Maximum Amount
as of such date.

 

1.11                        Section 6.01 of the Credit Agreement is hereby
amended to (i) delete the “and” located at the end of clause (c) thereof,
(ii) replace the “.” located at the end of clause (d) thereof with “; and” and
(iii) insert the following new clause (e) immediately following clause
(d) thereof:

 

(e)                                  as soon as available, but in any event
within 45 days after the end of the fiscal quarter ended June 30, 2014, a
consolidated balance sheet of the Domestic Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the figures for the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Domestic
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Domestic
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, together with a duly
completed Compliance Certificate signed by a Responsible Officer of the Domestic
Borrower (such certificate to be modified to reflect that such financial
statements are unaudited and no audit opinion has been issued, it being
understood and agreed that such financial statements and Compliance Certificate
shall be used to determine the Borrowers’ compliance with Section 7.11 as of the
end of such fiscal quarter).

 

3

--------------------------------------------------------------------------------


 

1.12                        Section 6.02 of the Credit Agreement is hereby
amended to (i) delete the “and” located at the end of clause (e) thereof,
(ii) renumber clause (f) thereof as clause (g) and (iii) insert the following
new clause (f) immediately following clause (e) thereof:

 

(f)    within one (1) Business Day after any material communication with the
U.S. Department of Education, the U.S. Securities and Exchange Commission or any
other regulatory agency or accreditor, (i) notice to the Administrative Agents
and the Lenders of such communication and (ii) copies of all such communication
when in written form; and

 

1.13                        Article VI of the Credit Agreement is hereby amended
to insert at the end thereof the following new Sections 6.14, 6.15, 6.16 and
6.17:

 

6.14                        Investment Bank.  On or prior to May 30, 2014 and at
all times thereafter, engage Barclays Bank PLC (or another investment bank
selected by the Borrowers and reasonably acceptable to the Required Lenders)
(the “Investment Bank”) to assist the Borrowers in arranging a transaction to
refinance the Obligations in full and otherwise with a scope, and subject to
terms, reasonably satisfactory to the Administrative Agents and the Borrowers. 
The Borrowers shall cause the Investment Bank to provide the Lenders with a
monthly update call regarding the refinancing process.

 

6.15                        Financial Advisor. On or prior to May 30, 2014 and
at all times thereafter, engage a financial advisor reasonably acceptable to the
Required Lenders (the “Borrower Financial Advisor”) to assist the Borrowers in
developing initiatives to increase free cash flow and otherwise with a scope,
and subject to terms, reasonably satisfactory to the Administrative Agents.

 

6.16                        Access and Cooperation.  (a)  Promptly, upon
reasonable advance notice, provide each Administrative Agent and its
professionals and advisors (including Carl Marks or such other financial advisor
as shall be engaged by any Administrative Agent or its counsel (the “Agent
Financial Advisor”)) (i) access during normal business hours to the Loan
Parties’ and their respective Subsidiaries’ property and business locations,
their books and records and their management, and (ii) such information as any
Administrative Agent or its professionals and advisors shall reasonably request.

 

(b)                                 Cooperate fully with each Administrative
Agent and its professionals and advisors and provide assistance with any and all
diligence such Administrative Agent or its professionals and advisors may
require.

 

(c)                                  Authorize the Investment Bank, the Borrower
Financial Advisor and the Loan Parties’ auditor, on the one hand, and the
Administrative Agents and the Lenders, on the other, to communicate directly
with each other regarding the Loan Parties and their respective Subsidiaries
(provided that the Loan Parties and/or their representatives may require that
they be present and/or participate in

 

4

--------------------------------------------------------------------------------


 

any such communications at the election of the Loan Parties so long as the Loan
Parties or such representatives use commercially reasonable efforts to be
available for such communications).  The Loan Parties shall provide to the
Administrative Agents and the Lenders prompt reasonable access to (i) the
Investment Bank, the Borrower Financial Advisor, such auditor and any other
consultant or professional retained by the Loan Parties and (ii) all related
diligence materials, data rooms, opinions, reports and other communications
provided by the Investment Bank, the Borrower Financial Advisor, such auditor or
any other consultant or professional (other than counsel) retained by the Loan
Parties.

 

6.17                        Cash Management.  Maintain all of their cash
balances with Bank of America and its Affiliates, which shall be subject to a
control agreement in a form reasonably acceptable to the Domestic Administrative
Agent and the Domestic Borrower, except for (a) deposit accounts the balance of
which consists exclusively of (i) withheld income taxes and federal state or
local employment taxes required to be paid to the IRS or a Governmental
Authority with respect to employees of any Loan Party and (ii) amounts required
to be paid over to an employee benefit plan pursuant to applicable law on behalf
of or for the benefit of employees of any Loan Party, (b) all segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside in connection with) payroll accounts, trust accounts, and accounts
dedicated to the payment of accrued employee benefits, medical, dental and
employee benefits claims to employees of any Loan Party, and (c) other deposit
accounts maintained in the ordinary course of business containing cash amounts
that do not exceed at any time $8,000,000 (which amount may be exceeded provided
that, prior to exceeding such cap, the Borrowers shall have provided the
Domestic Administrative Agent with written explanations of the reasons such cap
will be exceeded and the Domestic Administrative Agent shall have consented to
such increase (which consent shall not be unreasonably withheld)) for any such
account and in the aggregate for all such accounts.

 

1.14                        Section 7.01(d) of the Credit Agreement is hereby
amended to delete the phrase “and (ii)” and insert therefor the following
phrase: “, (ii) such Liens do not encumber any real property and (iii)”.

 

1.15                        Section 7.02(b) of the Credit Agreement is hereby
amended to delete the amount “$1,500,000” and insert therefor “$250,000”.

 

1.16                        Section 7.02(h) of the Credit Agreement is hereby
amended to delete the amount “$20,000,000” and insert therefor “$10,000,000”.

 

1.17                        Section 7.03 of the Credit Agreement is hereby
amended to (i) delete the “and” located at the end of clause (i) thereof,
(ii) delete the “.” located at the end of clause (j) thereof and insert “; and”
therefor and  (iii) add the following clause (k) thereof:

 

5

--------------------------------------------------------------------------------


 

(k) Indebtedness in respect of a purchasing card program with American Express
or other provider of similar services for payment of corporate expenses in the
ordinary course of business consistent with past practice.

 

1.18                        Section 7.05 of the Credit Agreement is hereby
amended to (i) delete the “.” located at the end of clause (l) thereof and
insert “;” therefor and (ii) insert at the end thereof the following proviso:

 

provided, that, from and after the Amendment No. 1 Effective Date, neither any
Borrower nor any Subsidiary thereof shall Dispose of any real property pursuant
to this Section 7.05 other than the real property located at 2401 N .Harbor City
Blvd., Melbourne, FL.

 

1.19                        Section 7.06 of the Credit Agreement is hereby
amended to (i) insert “and” at the end of clause (b) thereof, (ii) replace the
“;” with a “.” at the end of clause (c) thereof and (iii) delete in their
entirety clauses (d) and (e) thereof.

 

1.20                        Section 8.01(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(b)                                 Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.12, 6.14, 6.15, 6.16, 6.17 or Article VII or the Waiver Agreement; or

 

1.21                        Section 10.04(a) of the Credit Agreement is hereby
amended to (i) delete therefrom the phrase “and (iii)” and insert therefor the
following phrase: “, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agents from time to time in connection with
ongoing monitoring of the Loan Parties and their operations, including the
reasonable fees and expenses of the Agent Financial Advisor (including with
respect to preparation of an enterprise valuation report that shall be shared
with the Lenders but not the Borrowers) and (iv)” and (ii) delete therefrom the
phrase “or any L/C Issuer)” and insert therefor the following phrase: “or any
L/C Issuer and the fees and expenses of the Agent Financial Advisor)”.

 

1.22                        Section 10.04(e) of the Credit Agreement is hereby
amended to insert the following phrase at the end thereof: “(and, in the case of
any out-of-pocket costs and expenses, delivery of a summary invoice therefor)”.

 

SECTION 2.                         CONDITIONS.  This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon receipt by the
Administrative Agent of:

 

(a)                                 duly executed counterparts to this Amendment
from the Borrowers, the Guarantors, the Administrative Agents and the Required
Lenders;

 

(b)                                 a Certificate of the Secretary or Assistant
Secretary of each Borrower certifying resolutions of the Board of Directors or
analogous governing body of such Borrower authorizing the execution and delivery
of this Amendment and performance of this Amendment and the Credit Agreement as
amended hereby; and

 

6

--------------------------------------------------------------------------------


 

(c)                                  a duly executed Waiver Agreement dated the
date hereof (the “Waiver Agreement”) by and among the Borrowers, the Guarantors
party thereto, the Lenders party thereto and the Administrative Agents.

 

SECTION 3.                         AMENDMENT FEE.  The Borrowers shall pay to
the Administrative Agents, for the account of each Lender that executes and
delivers a signature page hereto prior to 5:00 PM (Pacific time) on May 9, 2014
(or such later date or time as the Administrative Agents may specify), an
amendment fee (the “Amendment Fee”) in an amount equal to 1.50% of such Lender’s
Commitment as of the Effective Date.  The Amendment Fee shall be fully earned as
of the Effective Date and shall be payable in cash on July 8, 2014.

 

SECTION 4.                         REPRESENTATION AND WARRANTIES.

 

4.1                               Enforceability.  Each Loan Party hereby
represents and warrants that each of this Amendment and (in the case of the
Borrowers) the Credit Agreement as amended hereby is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.2                               Authorization; No Conflicts.  Each Loan Party
hereby represents and warrants that its execution and delivery of this Amendment
and performance of this Amendment and  (in the case of the Borrowers) the Credit
Agreement as amended hereby (i) have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party and are
within such Loan Party’s corporate or other organizational power and authority,
(ii) do not (A) contravene the terms of such Loan Party’s Organization
Documents, (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under (i) any Contractual Obligation to which such Loan
Party is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.

 

4.3                               No Default; Representations and Warranties in
Loan Documents.  Each Loan Party hereby represents and warrants that, after
giving effect to Section 1 hereof and the Waiver Agreement, (i) no Default has
occurred and is continuing and (ii) all of the representations and warranties of
such Loan Party contained in each Loan Document to which it is a party are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that, for purposes of this Section 4.3, the
representations and warranties contained in subsection (a) of Section 5.05 of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to subsection (a) and (b), respectively of
Section 6.01 of the Credit Agreement).

 

SECTION 5.                         RATIFICATION AND RELEASE.

 

5.1                               Ratification.  Each Loan Party hereby
(a) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, and each grant of security interests and liens in favor
of each Administrative Agent, the L/C Issuers or the Lenders, as the case may
be,

 

7

--------------------------------------------------------------------------------


 

under each Loan Document, (b) agrees and acknowledges that the liens in favor of
each Administrative Agent, the L/C Issuers or the Lenders under each Loan
Document constitute valid, binding, enforceable and perfected first priority
liens and security interests and are not subject to avoidance, disallowance or
subordination pursuant to any requirement of Law, (c) agrees and acknowledges
the Obligations constitute legal, valid and binding obligations of the Loan
Parties and that (x) no offsets, defenses or counterclaims to the Obligations or
any other causes of action with respect to the Obligations or the Loan Documents
exist and (y) no portion of the Obligations is subject to avoidance,
disallowance, reduction or subordination pursuant to any requirement of Law,
(d) agrees that such ratification and reaffirmation is not a condition to the
continued effectiveness of the Loan Documents, and (e) agrees that neither such
ratification and reaffirmation, nor the Administrative Agents’, the L/C Issuers’
nor any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from each party
to the Loan Documents with respect to any subsequent modifications, consent or
waiver with respect to the Credit Agreement or other Loan Documents.  This
Amendment shall not constitute a waiver of, or forbearance with respect to, any
Default, whether known or unknown, and the Administrative Agent and the Lenders
shall reserve all rights and remedies in respect thereof. This Amendment shall
constitute a “Loan Document” for purposes of the Credit Agreement.

 

5.2                               Release; Covenant Not to Sue;
Acknowledgement.  (a)  Each Loan Party hereby absolutely and unconditionally
releases and forever discharges each Administrative Agent, each L/C Issuer, each
Swing Line Lender, each Lender and each of their respective Related Parties
(each a “Released Party”) from any and all claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any Loan
Party has had, now has or has made claim to have against any such Person for or
by reason of any act, omission, matter, cause or thing whatsoever arising out of
or with respect to the Obligations, the Credit Agreement, this Amendment or any
other Loan Document from the beginning of time to and including the Effective
Date, whether such claims, demands and causes of action are matured or unmatured
or known or unknown.  It is the intention of each Loan Party in providing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified.  Each Loan Party acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.  Each Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Nothing in
this Section 5.2 shall relieve any Administrative Agent or Lender of any
continuing contractual obligations under this Amendment.

 

(b)                                 Each Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by any Loan Party pursuant to the above release.  If any
Loan Party or any of their

 

8

--------------------------------------------------------------------------------


 

successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.

 

(c)                                  Each Loan Party represents and warrants
that, to its knowledge, there are no liabilities, claims, suits, debts, liens,
losses, causes of action, demands, rights, damages or costs, or expenses of any
kind, character or nature whatsoever, fixed or contingent, which any Loan Party
may have or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Amendment or any other Loan Document.

 

(d)                                 Each of the Loan Parties has been advised by
counsel with respect to the release contained in this Section 5.2.  Upon advice
of such counsel, each of the Loan Parties hereby waives and relinquishes all of
the rights and benefits each Loan Party has, or may have, with respect to the
claims released under Section 1542 of the California Civil Code or any other
similar statute.  Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

SECTION 6.                         MISCELLANEOUS.

 

6.1                               Effect.

 

(a)                                 Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import shall mean and be a reference to the Credit
Agreement as modified hereby and each reference in the other Loan Documents to
the Credit Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Credit Agreement as modified hereby.  This
Amendment shall constitute a Loan Document.

 

(b)                                 Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(i) limit, impair, constitute an amendment, forbearance or waiver by, or
otherwise affect any right, power or remedy of, any Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document or waive, affect or
diminish any right of any Administrative Agent or any Lender to demand strict
compliance and performance therewith, (ii) constitute a waiver of, or
forbearance with respect to, any Default, whether known or unknown or
(iii) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or in any
of the other Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.

 

6.2                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall not impair or invalidate the

 

9

--------------------------------------------------------------------------------


 

remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable and will not affect the
effectiveness thereof in any other jurisdiction.

 

6.3                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which taken together shall be one and the same instrument.  This Amendment
may also be executed by facsimile or electronic transmission and each facsimile
or electronic transmission signature hereto shall be deemed for all purposes to
be an original signatory page.

 

6.4                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE; PROVIDED THAT EACH ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

6.5                               Section Titles.  The Section titles contained
in this Amendment are and shall be without substance, meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

 

6.6                               Reimbursement of each Administrative Agent’s
Expenses.  Without limiting any of the Administrative Agents’ rights, or any of
Borrowers’ obligations, under Section 10.04(a) of the Credit Agreement, each
Borrower agrees to reimburse the Administrative Agents for all reasonable and
documented out-of-pocket fees, costs and expenses, including the reasonable
fees, costs, and expenses of the Agent Financial Advisor and Sidley Austin LLP
for advice, assistance or other representation in connection with this
Amendment.

 

6.7                               Entire Agreement.  This Amendment contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings or agreements.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment as of the date first written above.

 

 

BORROWERS:

 

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

EVEREST COLLEGES CANADA, INC.

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Executive Chairman

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ASHMEAD EDUCATION, INC.

 

CAREER CHOICES, INC.

 

CDI EDUCATION USA, INC.

 

CORINTHIAN PROPERTY GROUP, INC.

 

CORINTHIAN SCHOOLS, INC.

 

ECAT ACQUISITION, INC.

 

ETON EDUCATION, INC.

 

FLORIDA METROPOLITAN UNIVERSITY, INC.

 

GRAND RAPIDS EDUCATIONAL CENTER, INC.

 

HEALD CAPITAL, LLC

 

HEALD EDUCATION, LLC

 

HEALD REAL ESTATE, LLC

 

MJB ACQUISITION CORPORATION

 

PEGASUS EDUCATION, INC.

 

RHODES BUSINESS GROUP, INC.

 

RHODES COLLEGES, INC.

 

SD III-B HEALD HOLDINGS CORP.

 

SEQUOIA EDUCATION, INC.

 

SOCLE EDUCATION, INC.

 

SP PE VII-B HEALD HOLDINGS CORP.

 

TITAN SCHOOLS, INC.

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Chairman, President and Chief Executive Officer

 

 

 

CAREER CANADA C.F.P. LIMITED

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Executive Chairman

 

 

 

EVEREST COLLEGE PHOENIX, INC.

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Chairman, President and Chief Executive Officer

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

HEALD COLLEGE, LLC

 

 

 

 

 

By:

/s/ Diana Scherer

 

 

Name: Diana Scherer

 

 

Title: Secretary

 

 

 

 

 

QUICKSTART INTELLIGENCE CORPORATION

 

 

 

 

 

By:

/s/ Jack D. Massimino

 

 

Name: Jack D. Massimino

 

 

Title: Chairman of the Board

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Domestic Administrative Agent

 

 

 

 

 

By:

/s/ Joan Mok

 

 

Name: Joan Mok

 

 

Title: Vice President

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian
Administrative Agent

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

Name: Sylwia Durkiewicz

 

 

Title: Vice President

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Domestic Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as a Canadian Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender

 

 

 

 

 

By:

/s/ Saqib Khawaja

 

 

Name: Saqib Khawaja

 

 

Title: Vice President

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Canadian Lender

 

 

 

 

 

By:

/s/ Joseph Rauhala

 

 

Name: Joseph Rauhala

 

 

Title: Principal Officer

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

acting through its Canada branch

 

as a Canadian Lender

 

 

 

 

 

By:

/s/ Joseph Rauhala

 

 

Name: Joseph Rauhala

 

 

Title: Principal Officer

 

 

 

 

 

By:

/s/ Saqib Khawaja

 

 

Name: Saqib Khawaja

 

 

Title: Vice President

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Domestic Lender

 

 

 

 

 

By:

/s/ Andrew Jarvic

 

 

Name: Andrew Jarvic

 

 

Title: AVP

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

as a Domestic Lender

 

 

 

 

 

By:

/s/ Christiana Creekpaum

 

 

Name: Christiana Creekpaum

 

 

Title: Vice President

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK, FSB,

 

as a Domestic Lender

 

 

 

 

 

By:

/s/ John Farrace

 

 

Name: John Farrace

 

 

Title: EVP

 

Signature Page to
Amendment No. 1

 

--------------------------------------------------------------------------------